Martin, J.,

delivered the opinion of the court.
The plaintiffs lay claim as heirs at law, and as testamentary heirs of Meuillon, to a certain house and lot in the possession of the defendant.
The court of the first instance declined to examine into the title of the defendant, until the plaintiffs had caused themselves to be recognized as testamentary heirs in the Court of Probates. There was judgment for the defendant, the court considering the person under whom he held, as the legal heir of Meuillon. The plaintiffs appealed.
The counsel for the appellant has urged only, as ground of error, that the district judge ought not to have acted on the claim of the heirs at law, before their pretensions as testamentary heirs were sustained or rejected by the Court of Probates.
We cannot see any good ground for this delay. If the plaintiffs fail in the Court of Probates, there will be an end of the matter. If they establish these, the will under which they claim, the judgment now appealed from will not stand much in their way.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.